Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/2021 and 11/25/2020 were filed after the mailing date of the 12/26/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 22 with reference to the Chen reference, Applicant argues;
[The Applicant respectfully submits that Chen does not describe, either expressly or inherently, at least, for example, the feature of "control circuitry configured to equalize a distribution of a gain from the received first lens-guided beam of input RF signals across the feeder array of the plurality of antenna elements based on the defined distribution of dielectric constant within the first lens and the proximity of the feeder array to the first lens," as recited in independent claim 1. 
The Office has allegedly equated control circuitry, as is recited in the independent claim 1, with phase shift controller 17, as is described in Chen. 
Additionally, the Office asserts on page 3 of the Office Action 
"Chen, figure 1 embodiment, may not explicitly disclose that the first lens having a defined distribution of dielectric constant. However, Col. 4, lines 4-6, teaches that other type of lenses can be used such as a dielectric lens. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first lens having a defined distribution of dielectric constant, as taught in col. 4, into figure 1 to 
is not high, so the manufacturing is convenient." 
Chen describes "[t]he small feed antenna 14, such as the phased array shown in FIG. 1, is fed by means of the corporate feed 15 and phase shifters 16 controlled by a phase shift controller 17 in a manner to illuminate a section of the feed lens 12 with a plane wave segment. The feed array 14 is placed a distance h from the feed lens 12 and the angle of incidence of the plane wave thereon determined by phase shift controller 17 is designated ... By changing the angle 5 of the plane wave emanating from the small feed antenna 14, by means of the phase shift controller 17..." See Chen Column 2, 11 29-47. 
Chen merely teaches that the phase shift controller 17 is configured to modify an angle of the plane wave emanating from the small feed antenna 14. Firstly, modifying an angle of the plane wave is completely different from equalizing the gain of the small feed antenna. In fact, nowhere does Chen teach equalizing gain of the small feed antenna 14. Secondly, nowhere does Chen describe equalizing the gain of the small feed antenna 14 based on the distribution of dielectric constant of a lens (e.g., feed lens 12). In fact, Chen merely describes that the feed lens may correspond to a dielectric lens. Chen is completely silent on the phase shift controller 17 modifying the gain of the small feed antenna 14 based on the distribution of the dielectric constant of the feed lens 12.
RESPONSE TO EXAMINER'S ADDITIONAL COMMENT 
Office asserts on page 15 of the Office Action that: 
"Regarding recitations throughout the claim that an element is "configured to" perform a function, it is the position of the Office that such limitations are not positive structural limitations, and, only require the ability to perform. In this case, the prior art applied herein is construed as at least possessing such 
ability. See MPEP 2112.01, Doctrine of Inherency"." 
The Applicant respectfully disagrees. 
The Applicant respectfully request that the claims be interpreted based on the full range of structures disclosed in the Specification. As indicated above, the claims are not rendered obvious by any of the art cited by the Examiner and thus, the art fails to possess the claimed ability]. 


The Examiner respectfully disagrees;
the last argument section) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claims are interpreted using the broadest reasonable interpretation. Under this interpretation the Examiner asserts that the skilled artisan recognizes that Chen teaches a controller circuit 17 and distributing and equalizing the gain. For example, see figure 6, the four different sections of the relative power dB. The Examiner deems these sections as a gain of the antenna and are distributed equally. Furthermore, the claimed language does not recite that the controller equalizes a distribution of a gain. However, it recites a control circuitry configured to equalize a distribution of gain. Thus, the limitation “configured to” perform a function, is not positive structural limitations, and, only require the ability to perform. In this case, the prior art applied herein is construed as at least possessing such ability. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 3835469, hereby referred as Chen).
Regarding claim 1,
Chen discloses;
A communication device, comprising (device of figure 1): a first lens having a defined distribution of dielectric constant (first lens 10/12); a feeder array comprising a plurality of antenna elements that are positioned in proximity to the first lens to receive a first lens-guided beam of input radio frequency (RF) signals through the first lens (array 14 which comprises of a plurality of antennas and feed 15. Furthermore, the array is near the lens to receive guided beam as shown in the figure); and
control circuitry configured to equalize a distribution of a gain from the received first lens-guided beam of input RF signals across the feeder array of the plurality of antenna elements based on the defined distribution of dielectric constant within the first lens and the proximity of the feeder array to the first lens (see controller 17 which is provided near and connected to the arrays and the lens).

Chen, figure 1 embodiment, may not explicitly disclose that the first lens having a defined distribution of dielectric constant. However, Col. 4, lines 4-6, teaches that other type of lenses can be used such as a dielectric lens.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first lens having a defined distribution of dielectric constant, as taught in col. 4, into figure 1 to substitute 

Regarding claim 2,
Chen discloses (figure 1);
Wherein the control circuitry (element 17) is further configured to continuously scan for the received first lens-guided beam of input RF signals (the beam from lens 10/12) across the feeder array of the plurality of antenna elements (plurality of antenna elements 14 and the feed 15. See Col. 2, lines 29-47).

Regarding claim 3,
Chen discloses (figure 1);
Wherein the control circuitry (element 17) is further configured to equalize the distribution of the gain based on adjustments in a phase and an amplitude of the received first lens-guided beam of input RF signals (the beam from lens 10/12. See Col. 2, lines 29-47).

Regarding claim 4,
Chen discloses (figure 1);
Wherein the distribution of the gain from the received first lens-guided beam of input RF signals (the beam from lens 10/12) across the feeder array of the plurality of antenna elements (plurality of antenna elements 14 and the feed 15) is equalized 

Regarding claim 5,
Chen discloses (figure 1);
Wherein a defined shape of the first lens is one of a squared lens shape, a rectangular lens shape, or an arbitrary lens shape (figure 1, lens 10/12).

Regarding claim 6,
Chen discloses (figure 1);
Wherein the control circuitry (element 17) is further configured to equalize distribution of a radiation pattern of the received first lens-guided beam of input RF signals from a radiation surplus region to a radiation deficient region (the beam from lens 10/12 and the radiation pattern of antennas 14 around the center axis and near the center axis) of the feeder array for the equalized distribution of the gain from the received first lens-guided beam of input RF signals across the feeder array of the plurality of antenna elements (plurality of antenna elements 14 and the feed 15. See Col. 2, lines 29-47).

Regarding claim 7,
Chen discloses (figure 1);



Regarding claim 8,
Chen discloses (figure 1);
Wherein the defined geometry profile of the first lens corresponds to a physical configuration based on a thickness, a length, a beam diameter, a radius of curvature, and an arrangement of at least one aperture of the first lens (see the shape of the lens 10/12 as shown in figure 1. See Col. 2, lines 29-47).

Regarding claim 9,
Chen, figure 1 embodiment, may not explicitly disclose;
Wherein: the defined dielectric profile of the first lens corresponds to the distribution of the dielectric constant within the first lens, and the defined dielectric profile is based on at least the dielectric constant, a permittivity, and a variation in concentration of at least one dielectric material in at least one component of the first lens.

However, Col. 4, lines 4-6, teaches that other type of lenses can be used such as a dielectric lens.



Regarding claim 10,
Chen, figure 1 embodiment, may not explicitly disclose;
Wherein the defined refractive index profile of the first lens corresponds to a distribution of refractive index along a radial, a principal, or a defined plane of the first lens.

However, Col. 4, lines 4-6, teaches that other type of lenses can be used such as a dielectric lens.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of dielectric lens to have wherein: the defined refractive index profile of the first lens corresponds to a 

Regarding claim 11,
Chen discloses (figure 1);
Wherein the defined radiation profile of the first lens corresponds to a transformation of a radiation pattern or a beam shape over at least one aperture of the first lens (lens 10/12 and plurality of antenna elements 14, and the radiation pattern of the antennas, and the feed 15. See Col. 2, lines 29-47).

Regarding claim 12,
Chen discloses (figure 1);
Wherein the proximity of the feeder array of the plurality of antenna elements to the first lens corresponds to a defined distance of the feeder array from the first lens, and wherein the defined distance is at a predetermined distance than a focal length of the first lens (the proximity of feeder 15 for the plurality of antennas 14 to the lens 10 and there is a defined predetermined distance between the distance of the arrays and lens to the focal length of the lens).

Chen may not explicitly disclose;


However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the defined distance is less than a focal length of the first lens in order to have a good side-lobe levels and minimum gain degradation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 13,
Chen discloses (figure 1);
Wherein the defined distance is at a predetermined distance than the focal length of the first lens (the proximity of feeder 15 for the plurality of antennas 14 to the lens 10 and there is a defined predetermined distance between the distance of the arrays and lens to the focal length of the lens).

Chen may not explicitly disclose;
Wherein the defined distance is equal to or greater than the focal length of the first lens.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the defined distance is equal to or greater than the focal length of the first lens, since it has been held 

Regarding claim 16,
Chen discloses (figure 1);
Wherein the first lens is a dielectric lens with a plurality of stacked layers, wherein the plurality of stacked layers (elements 10 and 12) are arranged such that the distribution of the gain from the received lens- guided beam of input RF signals (the beam from lens 10/12 and the radiation pattern of antennas 14 around the center axis and near the center axis) is equalized across the feeder array of the plurality of antenna elements (plurality of antenna elements 14 and the feed 15. See Col. 2, lines 29-47).

Regarding claim 18,
Chen discloses (figure 1);
Wherein the first lens is positioned such that a first beam of input RF signals that passes through the first lens is guided as the first lens-guided beam of input RF signals across the feeder array of the plurality of antenna elements (the beam through lens 12 and the plurality of antennas 14 and the feed 15).

Regarding claim 19,
Chen discloses (figure 1);


Regarding claim 20,
Chen discloses (figure 1);
Receiver circuitry (circuitry 16) that is configured to combine the received first lens-guided beam of input RF signals at the feeder array of the plurality of antenna elements to obtain a feeder output signal (the beam through lens 12 and the plurality of antennas 14 and the feed 15).

Regarding claim 21,
Chen discloses (figure 1);
Wherein the feeder array (the plurality of antennas 14 and the feed 15) is positioned in a plane such that an axis of the first lens (lens 10/12) is orthogonal to the plane of the feeder array.

Regarding claim 22,
Chen discloses;
A method, comprising: in a communication device (device of figure 1) that comprises a first lens having a defined distribution of dielectric constant (first lens 10/12):

equalizing, by control circuitry of the communication device, a distribution of a gain from the received first lens-guided beam of input RF signals across the feeder array of the plurality of antenna elements based on the defined distribution of dielectric constant within the first lens and the proximity of the feeder array of the plurality of antenna elements to the first lens (see controller 17 which is provided near and connected to the arrays and the lens. See col. 2, lines 29-47).

Chen, figure 1 embodiment, may not explicitly disclose that the first lens having a defined distribution of dielectric constant. However, Col. 4, lines 4-6, teaches that other type of lenses can be used such as a dielectric lens.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first lens having a defined distribution of dielectric constant, as taught in col. 4, into figure 1 to substitute one known element for another to obtain predictable result which is to provide a smaller side lobes to have a better pattern and because the precision of manufacturing the lens is not high, so the manufacturing is convenient.

Regarding claim 23,
Chen discloses (figure 1);
Scanning, by the control circuitry (element 17), the first lens-guided beam of input RF signals (the beam from lens 10/12) across the feeder array of the plurality of antenna elements (plurality of antenna elements 14 and the feed 15. See Col. 2, lines 29-47).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 3835469, hereby referred as Chen) in view of Volman (US 5883602).
Regarding claim 14,
Chen does not disclose;
Wherein the first lens is a dielectric lens with an inhomogeneous distribution of the dielectric constant that varies along at least one concentric layer of at least one dielectric material.

However, Volman teaches;
Wherein the first lens is a dielectric lens with an inhomogeneous distribution of the dielectric constant that varies along at least one concentric layer of at least one dielectric material (see the teaching for an inhomogeneous dielectric lens in the abstract).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first lens is a .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 3835469, hereby referred as Chen) in view of Chernokalov et al. (US 2014/0104124, hereby referred as Chernokalov).
Regarding claim 15,
Chen does not disclose;
Wherein the first lens is a perforated dielectric lens with a homogeneous distribution of the dielectric constant that varies in accordance with each perforation of a plurality of perforations in the first lens.

However, Chernokalov teaches;
Wherein the first lens is a perforated dielectric lens with a homogeneous distribution of the dielectric constant that varies in accordance with each perforation of a plurality of perforations in the first lens (see paragraph [0043] for teaching a homogeneous dielectric lens).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first lens is a perforated dielectric lens with a homogeneous distribution of the dielectric constant that .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 3835469, hereby referred as Chen) in view of Zimmerman et al. (US 2017/0062944, hereby referred as Zimmerman).
Regarding claim 17,
Chen does not disclose;
Wherein the first lens is an off- centered lens with at least one mechanically titled module to provide a corresponding angular offset to receive a beam of input RF signals for the feeder array of the plurality of antenna elements.

However, Zimmerman teaches;
Wherein the first lens is an off- centered lens with at least one mechanically titled module to provide a corresponding angular offset to receive a beam of input RF signals for the feeder array of the plurality of antenna elements (figure 3, plurality of lenses 130 “at least a plurality of one of the columns of the lens” and plurality of antennas 120 and the substrate 110).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first lens is an off-centered lens with at least one mechanically titled module to provide a 

Additional Comment;
Regarding recitations throughout the claim that an element is “configured to” perform a function, it is the position of the Office that such limitations are not positive structural limitations, and, only require the ability to perform. In this case, the prior art applied herein is construed as at least possessing such ability. See MPEP 2112.01.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/           Primary Examiner, Art Unit 2845